USDC SDNY
DOCUMENT
ELECTRONICALLY FILED                   Law Offices of Ezra Spilke
DOC #:
DATE FILED: 
                                                                              1825 Foster Avenue, Suite 1K
                                                                                 Brooklyn, New York 11230
                                                                                          t: (718) 783-3682

                MEMO ENDORSED                                       July 5, 2021
                                                                                    e: ezra@spilkelaw.com
                                                                                        www.spilkelaw.com



       BY ECF
       The Honorable Valerie E. Caproni
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

       Re:    United States v. Velez et al., No. 19 Cr. 862 (VEC)
              Client: Michael Gonzalez

       Dear Judge Caproni:

              I write at the behest of Mr. Gonzalez to withdraw his pro se request for a change-of-
       counsel hearing. Mr. Gonzalez informed me that he also sent a letter to this effect to the Court. In
       addition, I write to notify the Court that Mr. Gonzalez intends to request an adjournment of his
       sentencing hearing until the prospect of Congress's passage of the EQUAL Act is clearer. Should
       the Court assign new counsel, I will allow my replacement to discuss the EQUAL Act with Mr.
       Gonzalez and make the application on Mr. Gonzalez's behalf. Should I remain as Mr. Gonzalez's
       lawyer, I will make the request at Wednesday's hearing or shortly thereafter in writing should the
       hearing be adjourned.

               According to Mr. Gonzalez, we are successfully working through our communication
       issues. Mr. Gonzalez has two main concerns that he is trying to resolve presentencing. First, he is
       attempting to have his BOP gang status changed from "active" to "inactive," which would be in
       line with the Probation Department's findings in the Presentence Report. Second, Mr. Gonzalez
       is Redacted                                    According to Mr. Gonzalez, his frustration stems
       from the MDC's lack of urgency in addressing these concerns.

               As to the EQUAL Act, based on 280 to 840 grams of crack cocaine, Mr. Gonzalez's
       Guidelines range is 130 to 162 months' imprisonment. The Eliminating a Quantifiably Unjust
       Application of the Law (EQUAL) Act currently in committee would reduce that range by at least
       four and one-half years. According to Rep. Hakeem Jeffries, who co-sponsored the bill in the
       House, "The [EQUAL Act] would eliminate the federal crack and powder cocaine sentencing
       disparity and retroactively apply it to those already convicted or sentenced." On June 22, the
       Department of Justice, in a statement to the Senate Judiciary Committee, threw its support
       behind the EQUAL Act. Because the EQUAL Act would make a significant impact on Mr.
       Gonzalez's sentencing range, he respectfully requests an adjournment until the fate of the
       EQUAL Act becomes clearer to avoid having to litigate a sentence reduction motion post-
       sentencing.
Hon. Valerie E. Caproni
July 5, 2021
Page 2 of 2

                                                    Respectfully submitted,

                                                    /s Ezra Spilke
                                                    Ezra Spilke
                                                    1825 Foster Avenue, Suite 1K
                                                    Brooklyn, New York 11230
                                                    (718) 783-3682
                                                    Counsel for Michael Gonzalez

cc:   All counsel of record, by ECF
      Michael Gonzalez, by U.S.P.S.




7KHKHDULQJFXUUHQWO\VFKHGXOHGIRU:HGQHVGD\-XO\DW30ZLOOWDNHSODFHDV
VFKHGXOHG7KH&RXUWZLOOFRQVLGHUWKLVLQIRUPDWLRQDQG0U*RQ]DOH] VUHTXHVWVDWWKHKHDULQJ

SO ORDERED.



                   'DWH-XO\
                   'DWH -X
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
